Citation Nr: 1721887	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis.

4.  Entitlement to service connection for left ankle Achilles calcaneal tendonitis.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, April 2012, and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This case was previously before the Board in November 2015.  The Board issued a decision which, in part, denied service connection for hypertension, bilateral knees, and bilateral ankles.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's November 2015 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.  As such, these claims have once again returned to the Board.

It is also noted that the Veteran's claims of entitlement to service connection for a right foot disorder and entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis were previously remanded to the RO for additional development per the directives of the Board's November 2015 decision.  However, it does not appear from a review of the claims file that the RO has completed such development.

It is further noted that the Veteran was previously represented by an attorney, but indicated his wish to revoke the representation in a February 2017 signed statement.  The Veteran may revoke representation at any time.  See 38 C.F.R. § 14.631 (f)(1) (2016).  The Veteran has not provided any indication of an appointment of any replacement representation in this matter.  Therefore, the Board finds that the Veteran is currently unrepresented and shall proceed accordingly.  In this regard, however, the Board notes that a separate appeal is being processed concerning whether it was proper for an April 6, 2016 VA decision not to address an award of attorney fees.  The Veteran's former representative requested a hearing via live video teleconference concerning this issue, and it will be the subject of a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claims of entitlement to service connection for a right foot disorder and entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis, it does not appear that the development requested in the Board's November 2015 Remand has been completed, since no further action appears to have been accomplished after the Veteran was examined for VA purposes.  Accordingly, the development requested in 2015 should be continued.  

With respect to the claims that were the subject of the Joint Motion, (service connection for hypertension, bilateral knee, and left and right ankle disability), the Joint Motion indicated additional examination and medical opinions were warranted.  That should be accomplished as indicated below.  

Under these circumstances, the case is remanded for the following action:

1. Continue the development for the issues of entitlement to service connection for a right foot disorder and entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis as directed in the previous November 2015 Remand.  

2. Schedule the Veteran for examination by appropriate persons to address his claims for service connection for hypertension; service connection for a bilateral knee disability; service connection for right ankle status-post GSW with calcaneal tendonitis; and service connection for left ankle Achilles calcaneal tendonitis.  All indicated tests and studies should be accomplished.  The claims file should be reviewed.  The appropriate examiner is asked to the address the following:

a.) Did the Veteran's current hypertension have its inception in service, or is it otherwise related to an in-service disease or injury.  

b.) Did the Veteran's bilateral knee disability have its inception in service, or is it otherwise related to an in-service disease or injury.  In this regard a discussion should be provided that addresses any relationship between current knee disability and paratroop training and/or marching during service.   

c.) Did the Veteran's right ankle disability increase in severity beyond its natural progression during service.  In this regard, the examiner should address findings set out in records dated in 1974, and 1975, as identified in the Joint Motion, as well as any other relevant records in expressing the opinion.  

d.) Did the Veteran's left ankle disability have its inception during service, or is it otherwise related to an in-service disease or injury.  In this regard, the opinion should address whether paratroop training would constitute an in-service injury as to initiate the mechanism for the development of current disability.   

A complete explanation for the conclusions expressed should be provided.  

3. After any additional development is accomplished as may become indicated, the claims should be re-adjudicated.  If any benefit sought on appeal is denied, a supplemental statement of the case should be issued, and the appeal returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



